 1

 2

 3                                                       JS-6 / REMAND
 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     MARLYN MILNE, trustee of the Bessie )          Case No.: CV 19-9776-DMG (Ex)
13   Gutierrez Family Trust dated October       )
     15, 2004                                   )
14                                              )   ORDER RE STIPULATION TO
                     Plaintiffs,                )   REMAND TO STATE COURT
15                                              )   [17]
             vs.                                )
16                                              )
     PHILLIP BACHECHI, an individual;           )
17   ELISA ANNE MOORE aka LISA                  )
     ANNE MOORE, an individual;                 )
18   CHRISTINA CHAVEZ COOK, an                  )
     individual; all persons unknown,           )
19   claiming any legal or equitable right,     )
     title, estate, lien, or interest in the    )
20   property described in the complaint        )
     adverse to Plaintiff’s title, or any cloud )
21   on Plaintiff’s title thereto; and DOES 1- )
     20, inclusive,                             )
22                                              )
                     Defendants.                )
23                                              )
                                                )
24   PHILLIP BACHECHI, an individual;           )
     ELISA ANNE MOORE aka LISA                  )
25   ANNE MOORE, an individual;                 )
     CHRISTINA CHAVEZ COOK, an                  )
26   individual,                                )
                                                )
27                   Counterclaimants,          )
                                                )
28           vs.                                )

     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND MOTION FOR ATTORNEYS’
                                            FEES
 1 MARLYN MILNE, trustee of the Bessie
                                    )
   Gutierrez Family Trust dated October
                                    )
 2 15, 2004; ALL PERSONS UNKNOWN    )
   CLAIMING AN INTEREST IN THE      )
 3 SUBJECT PROPERTY; and DOES 1-    )
   10, inclusive,                   )
 4                                  )
             Counter-Defendants.    )
 5 ________________________________ )
                                    )
 6

 7
                 Pursuant to the parties’ stipulation [Doc. # 17] and for good cause shown,
 8
                 IT IS HEREBY ORDERED that the above-captioned action is hereby
 9
     REMANDED to the Superior Court of the State of California, County of Los Angeles,
10
     Case No. 19STCV31583.
11
                 Plaintiff’s motion to remand [Doc. # 16] is DENIED as moot. All
12
     scheduled dates and deadlines are VACATED.
13
                 IT IS SO ORDERED.
14

15
     DATED: December 26, 2019              ____________________________________
16                                         DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-
     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO REMAND AND MOTION FOR ATTORNEYS’
                                            FEES
